. .. . .


            OFFICE   OF THE ATTORNEY  GENERAL                  OF   TEXAS
                               AUSTIN




                                                       44, tubal tr for the
                                                OllOVlIq quertLont
                                                ’ oourt ham the 8%
                                                 fun&r the l me8
                                                ir o r 0r    RwkT    o untr
                                                  for the nolrrri-

                            f Artiolo 2700, ‘V&onlr                 Revired   Civil
                            Il.0 aI follovr:
        rtmoyhg&nty      auporintendrat of Pub110 Ia-
                       vith the approval of the County
                     may,
        Borrd of Education, employ one or more rohool
        mp o r r lr o rtor lrrlrt   in planning,            outllnlllg,
        W     lup o r vl*la
                        the vork
                              g of the tublio Pno
         aohoolr in the oountl vhloh ir under the lu
         Violon of the County 8uperintsndent of ?ubl ?”o
&.-.~~.~ taOtruOtlOnr  Said ruperviaor or ruporvirorr
         #hall at all tiaer vork under the ruporvlsion
                                                                                 446



fononble        8, Y, Palford,             tags 2


                                                    Superintendent
                                                        _.    .    O?
       mbllo      Xastruotlon,  as o th e rlsslstknts ~0 n-
                       do ,a ndmustIwo lvldeno e    o f pro-
                     la rural rohool aup4?rYlsSonand must
                    older of bt lemt b Baohelor of 8olsnoe



       of the bouat~ buperinteadtnt of ?ubllo Iastruo-
       tioa     and ether        brrirtbntr~*

                Uo quote Crao 11 Texas Jurlspmdeaoe,               page 563-W
IS f011ov.:
                aCOuatios, belag ocepoaent part8 of the state,
       b a nno p a ver
                    p sduties l
                              xoept those vhioh        lm
       olearl7 sot rorth and dofiaod la the oonstitution
       uid statuks.     Vho statutes brre aloarlj d4fiml
       the   overt, prusoribed the duties, and imposed the
       1lab~liCler .of ooarisslw~ro~ eowts, the wdlum
       through vhioh the differwit oouaties sot, and iron
       thori  sktuter must oom all tbo mthorlty vested
       la the eouatiesr
             I . . . .                                 .
             Wumissi~~~~~ oourts blu~oourts of limited
       jurisdiotlon,  in tht their authority extends oaly
       to uttorr  perklnlag to tIw geanrral volfam ot
       their nspootivo oouatlos aad that   their povors
       a re w    th o slq m*r Qor impli4dU oonfornd up-
                        e
       oa them by lav, --t&t ir, W the oonstitutloa and
       statutes of the skk,~
                The oouat7 superlatmlent               as voll as the *oh001 supor-
 ‘-m          of Rusk oouaty an paId out of btak               f’undr.
                It is,       thsrofon,
                             thr opinion of this department that
 bs *O8mlssior~ors~oourt anaot le ally   lllov the primary sohool
 ~~isor                            f
            of Rusk County to be pa d out of oounty fuads, ox-
 -a*0   bourrvd on a trip to Austin SOP the reolas#itioation   of
 M     *Qgg,~